Name: Council Implementing Regulation (EU) NoÃ 1002/2011 of 10Ã October 2011 implementing Article 12(1) of Regulation (EU) NoÃ 359/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs;  rights and freedoms
 Date Published: nan

 12.10.2011 EN Official Journal of the European Union L 267/1 COUNCIL IMPLEMENTING REGULATION (EU) No 1002/2011 of 10 October 2011 implementing Article 12(1) of Regulation (EU) No 359/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 359/2011 of 12 April 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran (1), and in particular Article 12(1) thereof, Whereas: (1) On 12 April 2011, the Council adopted Regulation (EU) No 359/2011. (2) In view of the ongoing human rights abuses in Iran, additional persons should be included in the list of persons, entities and bodies subject to restrictive measures as set out in Annex I to Regulation (EU) No 359/2011, HAS ADOPTED THIS REGULATION: Article 1 The persons listed in the Annex to this Regulation shall be added to the list set out in Annex I to Regulation (EU) No 359/2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 October 2011. For the Council The President C. ASHTON (1) OJ L 100, 14.4.2011, p. 1. ANNEX List of persons referred to in Article 1 Persons Name Identifying information Reasons Date of listing 1. ABBASZADEH-MESHKINI, Mahmoud Interior Ministrys political director. As Head of the Article 10 Committee of the Law on Activities of Political Parties and Groups he is in charge of authorising demonstrations and other public events and registering political parties In 2010, he suspended the activities of two reformist political parties linked to Mousavi  the Islamic Iran Participation Front and the Islamic Revolution Mujahedeen Organization. From 2009 onwards he has consistently and continuously refused all non-governmental gatherings, therefore denying a constitutional right to protest and leading to many arrests of peaceful demonstrators in contravention of the right to freedom of assembly. He also denied in 2009 the opposition a permit for a ceremony to mourn people killed in protests over the Presidential elections. 10.10.2011 2. AKBARSHAHI Ali-Reza Commander of Tehran Police. His police force is responsible for use of extrajudicial violence of suspects during arrest and pre-court detention, as reported by witnesses to the post-election crackdown to Human Rights Watch (HRW). Tehran police were implicated in raids on Tehran university dorms in June 2009, when according to an Iranian Majlis commission, more than 100 students were injured by the police and Basiji. 10.10.2011 3. AKHARIAN Hassan Keeper of Ward 1 of Radjaishahr prison, Karadj. Several former detainees have denounced the use of torture by him, as well as orders he gave to prevent inmates receiving medical assistance. According to a transcript of one reported detainee in the Radjaishahr prison, wardens all beat him severely, with Akharians full knowledge. There is also at least one reported case of the death of a detainee, Mohsen Beikvand, under Akharians wardenship. 10.10.2011 4. AVAEE Seyyed Ali-Reza (Aka: AVAEE Seyyed Alireza) President of Tehran Judiciary. As President of Tehran Judiciary he has been responsible for human rights violations, arbitrary arrests, denials of prisoners rights and increase of executions. 10.10.2011 5. BANESHI Jaber Prosecutor of Shiraz. He is responsible for the excessive and increasing use of the death penalty through having handed down dozens of death sentences. Prosecutor during the Shiraz bombing case in 2008,which was used by the regime to convict to death several opponents of the regime. 10.10.2011 6. FIRUZABADI Maj-Gen Dr Seyyed Hasan (Aka: FIRUZABADI Maj-Gen Dr Seyed Hassan; FIROUZABADI Maj-Gen Dr Seyyed Hasan; FIROUZABADI Maj-Gen Dr Seyed Hassan) POB: Mashad. DOB: 3.2.1951 Chief of Staff of Irans Joined Armed Forces. Also member of the Supreme National Security Council (SNSC). The highest military command responsible for directing all military divisions and policies, including the Islamic Revolutionary Guards Corps (IRGC) and police. Forces under his formal chain of command carried out brutal repression of peaceful protestors as well as mass detentions. 10.10.2011 7. GANJI Mostafa Barzegar Prosecutor-General of Qom. He is responsible for the arbitrary detention and maltreatment of dozens of offenders in Qom. He is complicit in a grave violation of the right to due process contributing to the excessive and increasing use of the death penalty leading to a sharp increase in executions since the beginning of the year. 10.10.2011 8. HABIBI Mohammad Reza Deputy Prosecutor of Isfahan. Complicit in proceedings denying defendants fair trial  such as Abdollah Fathi executed in May 2011 after his right to be heard and mental health issues were ignored by Habibi during his trial in March 2010. He is, therefore, complicit in a grave violation of the right to due process contributing to the excessive and increasing use of the death penalty leading to a sharp increase in executions since the beginning of the year. 10.10.2011 9. HEJAZI Mohammad POB: Isfahan DOB: 1956 Head of the IRGCs Sarollah Corps in Tehran, former Head of the Basij Forces. The Sarollah Corps played a central role in the postelection crackdown. Mohammad HEJAZI was the author of a letter sent to the Ministry of Health on 26 June 2009 forbidding the disclosure of documents or medical records of anyone injured or hospitalized during post-elections events, implying a cover up. 10.10.2011 10. HEYDARI Nabiollah Head of the Iranian Airport Police Authority. He has been instrumental, since June 2009, in arresting at Imam Khomeini International Airport Iranian protesters who were trying to leave the country after the crackdown started  including inside the international zone. 10.10.2011 11. JAVANI Yadollah IRGC Political Bureau Chief. He was one of the first high ranking officials to ask for Moussavi, Karroubi and Khatamis arrest. He has repeatedly supported the use of violence and harsh interrogation tactics against post-election protesters (justifying TV-recorded confessions) including instructing extrajudicial maltreatment of dissidents through publications circulated to the IRGC and Basij. 10.10.2011 12. JAZAYERI Massoud Deputy Chief of Staff of Irans Joint Armed Forces, in charge of cultural affairs (aka State Defence Publicity HQ). He actively collaborated in repression as deputy chief of staff. He warned in a Kayhan interview that many protesters inside and outside Iran have been identified and will be dealt with at the right time. He has openly called for repression of foreign mass media outlets and Iranian opposition. In 2010, he asked the government to pass tougher laws against Iranians who cooperate with foreign media sources. 10.10.2011 13. JOKAR Mohammad Saleh Commander of Student Basij Forces. In this capacity he was actively involved in suppressing protests in schools and universities and extra-judicial detention of activists and journalists. 10.10.2011 14. KAMALIAN Behrouz POB: Tehran DOB: 1983 Head of the IRGC- linked Ashiyaneh  cyber group. The Ashiyaneh  Digital Security, founded by Behrouz Kamalian is responsible for an intensive cyber-crackdown both against domestic opponents and reformists and foreign institutions. On 21 June 2009, the internet site of the Revolutionary Guards Cyber Defence Command posted still images of the faces of people, allegedly taken during post-election demonstrations. Attached was an appeal to Iranians to identify the rioters . 10.10.2011 15. KHALILOLLAHI Moussa (Aka: KHALILOLLAHI Mousa) Prosecutor of Tabriz. He is involved in Sakineh Mohammadi-Ashtianis case and has opposed her release on several occasions and is complicit in grave violations of the right to due process. 10.10.2011 16. MAHSOULI Sadeq (Aka: MAHSULI, Sadeq) POB: Oroumieh (Iran) DOB: 1959/60 Former Minister of Interior until August 2009. As Interior Minister, Mahsouli had authority over all police forces, interior ministry security agents, and plainclothes agents. The forces under his direction were responsible for attacks on the dormitories of Tehran University on 14 June 2009 and the torture of students in the basement of the Ministry (notorious basement level 4). Other protestors were severely abused at the Kahrizak Detention Center, which was operated by police under Mahsouli's control. 10.10.2011 17. MALEKI Mojtaba Prosecutor of Kermanshah. Responsible for a dramatic increase in death sentences including seven in one day on 3 January 2010 hanged in Kermanshahs central prison, following Judge Malekis indictment. He is, therefore, responsible for excessive and increasing use of the death penalty. 10.10.2011 18. OMIDI Mehrdad Head of the Computer Crimes Unit of the Iranian Police. He is responsible for thousands of investigations and indictments of reformists and political opponents using the Internet. He is thus responsible for directing grave human rights violations in the repression of persons who speak up in defence of their legitimate rights, including freedom of expression. 10.10.2011 19. SALARKIA Mahmoud Deputy to the Prosecutor General of Tehran for Prison Affairs. Directly responsible for many of the arrest warrants against innocent, peaceful protesters and activists. Many reports from human rights defenders show that virtually all of those arrested are, on his instruction, held incommunicado without access to their lawyer or families, and without charge, for varying lengths of time, often in conditions amounting to enforced disappearance. Their families are often not notified of the arrest. 10.10.2011 20. SOURI Hojatollah As head of Evin prison, he bears responsibility for severe human rights abuses ongoing in this prison, such as beatings, mental and sexual abuses. According to consistent information from different sources, torture is a common practice in Evin prison. In Ward 209, many activists are being held for their peaceful activities in opposition to the ruling government. 10.10.2011 21. TALA Hossein (Aka: TALA Hosseyn) Head of the Iranian Tobacco Company. Deputy Governor General ( Farmandar ) of Tehran Province until September 2010, in particular responsible for the intervention of police forces and therefore for the repression of demonstrations. He received a prize in December 2010 for his role in the post-election repression. 10.10.2011 22. TAMADDON Morteza (Aka: TAMADON Morteza) POB: Shahr Kord-Isfahan DOB: 1959 IRGC Governor General of Tehran Province, head of Tehran provincial Public Security Council. In his capacity as governor and head of Tehran provincial Public Security Council, he holds an overall responsibility for all repression activities, including cracking down on political protests since June 2009. He is known for being personally involved in the harassing of opposition leaders Karroubi and Moussavi. 10.10.2011 23. ZEBHI Hossein Deputy to the Prosecutor General of Iran. He is in charge of several judicial cases linked to the post-elections protests. 10.10.2011 24. BAHRAMI Mohammad-Kazem Head of the judiciary branch of the armed forces. He is complicit in the repression of peaceful demonstrators. 10.10.2011 25. HAJMOHAMMADI Aziz Former judge at the first chamber of the Evin Court, and now judge at branch 71 of the Tehran Provincial Criminal Court. He has conducted several trials of demonstrators, inter alia that of Abdol-Reza Ghanbari, a teacher arrested in January 2010 and sentenced to death for his political activities. The Evin court of first instance had recently been established within the walls of Evin prison, a fact welcomed by Jafari Dolatabadi in March 2010. In this prison some accused persons are confined, mistreated and forced to make false statements. 10.10.2011 26. BAGHERI Mohammad-Bagher Vice-chairman of the judiciary administration of South Khorasan province, in charge of crime prevention. In addition to his acknowledging, in June 2011, 140 executions for capital offences between March 2010 and March 2011, about 100 other executions are reported to have taken place in the same period and in the same province of South Khorasan without either the families or the lawyers being notified. He is, therefore, complicit in a grave violation of the right to due process contributing to the excessive and increasing use of the death penalty. 10.10.2011 27. BAKHTIARI Seyyed Morteza POB: Mashad (Iran) DOB: 1952 Minister of Justice, former Isfahan governor general and director of the State Prisons Organization (until June 2004). As Minister of Justice, he has played a key role in threatening and harassing the Iranian diaspora by announcing the establishment of a special court to deal specifically with Iranians who live outside of the country. With the Tehran Prosecutors efforts, two branches of the first and appeals courts and several branches of the magistrate courts will be assigned to deal with expatriates affairs. 10.10.2011 28. HOSSEINI Dr Mohammad (Aka: HOSSEYNI, Dr Seyyed Mohammad; Seyed, Sayyed and Sayyid) POB: Rafsanjan, Kerman DOB: 1961 Minister of Culture and Islamic Guidance since September 2009. Ex-IRGC, he is complicit in the repression of journalists. 10.10.2011 29. MOSLEHI Heydar (Aka: MOSLEHI Heidar; MOSLEHI Haidar) POB: Isfahan (Iran) DOB: 1956 Minister of Intelligence. Under his leadership, the Ministry of Intelligence has continued the practices of widespread arbitrary detention and persecution of protestors and dissidents. The Ministry of Intelligence continues to run Ward 209 of Evin Prison, where many activists are being held for their peaceful activities in opposition to the ruling government. Interrogators from the Ministry of Intelligence have subjected prisoners in Ward 209 to beatings and mental and sexual abuses. As the Minister of Intelligence, Moslehi bears responsibility for ongoing abuses. 10.10.2011